Title: To John Adams from William Wallones, 26 October 1799
From: Wallones, William
To: Adams, John



Sir
New York 26t October 1799

Mr John Lasher, the Surveyor of this District, has intimated an intention to resign that Office some time next Spring, he has communicated his design without reserve, and have reason to believe, he does not make a secret of it, particularly as I have been informed, that applications have already been addressed to your Excellency for the Office, on the presumption, that it will become vacant at that time—
I should have delayed my application for this Office untill it had actually become vacant, but for the circumstances abovementioned.
The Office of Deputy Collector of the District, which I have exercised since the appointment of Mr. Sands to the Collectorship, has necessarily led me to an acquaintance with the duties of that of the Surveyor, and I trust when it is required that Your Excellency be furnished with Official proofs of my qualifications, to discharge the various duties of it, the most ample testimonies will be furnished, of my capacity to fill it.
I have the honor / to be with every sentiment / of esteem / Your Excellencies / Obedient Servant
Wm. Wallones